Citation Nr: 0634584	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-02 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance or by reason of being housebound.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1940 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision.  

The Board also notes that in support of his claim, the 
veteran has submitted additional evidence without a waiver 
for RO consideration of it in the first instance. However, as 
that evidence is not pertinent to the claim on appeal, the 
Board finds that referral of the evidence to the RO prior to 
the Board's decision is not necessary. See 38 C.F.R. § 
20.1304(c)(2006).


FINDINGS OF FACT

1.  The veteran is not totally blind or near totally blind, 
not a patient in a nursing home, and not bedridden.  He is 
able to adequately attend to the needs of daily living 
without the regular assistance of another person, and he is 
able to protect himself from the hazards and dangers inherent 
in his daily environment.

2.  The veteran does not have a single permanent disability 
ratable at 100 percent disabling, plus an additional 
disability ratable at 60 percent or more.  He is also not 
substantially confined to his dwelling or immediate premises 
as a result of his disabilities.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a July 2004 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains medical records and multiple VA examination reports. 
 In addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
adjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

A person will be considered to be in need of regular aid and 
attendance if the person (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) has a 
factual need for aid and attendance under the criteria set 
forth in § 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 
3.351(c).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition that, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that a claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352.

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need for regular 
and attendance, an increase in pension is authorized where 
the veteran has certain additional severe disabilities or is 
permanently housebound.  The requirements for this increase 
in pension are met where, in addition to having a single 
permanent disability rated as 100 percent under the regular 
schedular evaluation, without resort to individual 
unemployability, the veteran: (1) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
requirement of permanently housebound is that a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 
C.F.R. § 3.351(d).

The evidence indicates that the veteran is not blind or so 
nearly blind to be eligible for aid and attendance benefits 
on that basis alone.  The April 2005 VA examination report 
noted corrected visual acuity in the right eye was 20/60-1  
for far vision and 20/50 for near vision, and in the left eye 
was 20/50+1 for far vision and 20/50 for near vision.  The 
examiner added that the veteran had vision loss due to senile 
cataracts, but his visual acuity is not 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.  Additionally, there is no evidence that he 
is confined to a nursing home and thus he does not qualify 
for the benefit on the bases discussed herein.   

In this case, the veteran receives pension for the following 
non-service connected disabilities:  coronary artery disease, 
high blood pressure, marked bradycardia, right bundle branch 
block (evaluated as 60 percent disabling); degenerative joint 
disease, arthritis and osteoarthritis of the right knee 
(evaluated as 20 percent disabling), and moderate anemia 
(evaluated as 10 percent disabling). 

At his March 2005 RO hearing, the veteran testified that his 
disabilities prevented him from walking and he required 
assistance around the house.  Thereafter, VA afforded the 
veteran several examinations in April 2005 in conjunction 
with this claim.  These examinations include a genitourinary 
examination, the report of which noted diagnoses of benign 
prostatic hypertrophy with calcifications, large bladder 
diverticulum, proteinuria most likely than not related to 
hypertension, and microhematuria due to benign prostatic 
hypertrophy with calcifications.  A heart examination report 
noted that the veteran's usual occupation and daily 
activities were limited because of congestive heart failure.  
Diagnoses included hypertensive arteriosclerotic coronary 
artery disease with congestive heart failure and 
arteriosclerosis of carotid artery with stenosis on the left 
side.  Also, a hemic examination report showed a diagnosis of 
iron loss anemia, inactive at present.  A joints examination 
noted that the veteran lived alone and was independent in 
self-care and activities of daily living.  Additionally, 
diagnoses of bilateral knee degenerative joint disease and 
bilateral ankle degenerative joint disease with spur 
formation were noted.  A spine examination  noted that the 
veteran walked with a one-point cane but did not use a brace 
and also that the veteran was independent in self-care and 
activities of daily living.  The diagnoses were degenerative 
joint disease and discogenic disease in the lumbosacral area.    

As to a claimed factual need for aid and attendance, the 
recent VA examinations indicate that the veteran is able to 
perform his own personal care functions.  For VA aid and 
attendance and housebound status examination in August 2004, 
the veteran did not require an attendant in reporting to the 
examination and he was not hospitalized.  The report noted 
that he was not bedridden nor wheelchair ridden.  The 
examiner also stated that the veteran was competent and 
capable to manage his benefit payment and financial affairs.  
The examiner further noted that the veteran was independent 
to all of his daily living needs requirements and lived alone 
(as was also indicated by other VA examination reports, 
discussed above).  Upon examination of the veteran, the 
examiner found that the veteran had satisfactory locomotion 
alone and was able to walk without assistance of another 
person.  The veteran did not use or need mechanical aid.  It 
was also noted that the veteran was able to leave the home at 
any time.  The diagnoses were moderate anemia; coronary 
artery disease; right internal carotid artery stenosis; 
degenerative joint disease, arthritis, and osteoarthritis of 
the right knee; high blood pressure; right bundle-branch 
block; marked bradycardia; and senile cataracts.  

The evidence as a whole shows the veteran does not have 
physical or mental impairment of a nature as would require 
the regular assistance of another to protect him from the 
hazards in his daily environment.  In sum, the evidence 
establishes that veteran's ailments do not necessitate the 
regular aid and attendance of another person.

Insofar as housebound benefits are concerned, the medical 
evidence as a whole, including multiple VA examinations, 
indicate that the veteran's disabilities do not cause him to 
be confined to his premises.  He travels away from his home 
as needed.  Pension benefits at the housebound rate may also 
be paid if the veteran has a single disability rated or 
ratable at 100 percent, and additional disability rated at 60 
percent.  In the present case, the veteran does not have a 
single disability rated or ratable at 100 percent.  Thus, the 
requirements for housebound benefits are not met.

The preponderance of the evidence is against the claim for 
special monthly pension by reason of being in need of aid and 
attendance or on account of being housebound.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Special monthly pension based on the need for aid and 
attendance or by reason of being housebound is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


